DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 21 February 2022.
Claims 5-6, 13-14, 17 and 21-26 are cancelled
Claims 1, 7-9 and 15-16 are amended.
Claims 27-32 are newly added.
Claims 1, 7-9, 15-16 and 27-32 are allowed.

Allowable Subject Matter
Claims 1, 7-9, 15-16 and 27-32 are allowed.
The claims are eligible because they recite an ordered combination of steps with limitations that impose meaningful limits on the abstract idea and integrate it into a practical application. See applicant remarks dated 21 February 2022 pages 12-14.
The following is an examiner’s statement of reasons for allowance:
Examiner has found that the claims would not be obvious over the cited prior art. What follows is a discussion of the closest prior art of reference.
Allen et al. (US 2018/0349909 A1) discloses systems and methods provided for use in processing transactions to payment accounts by transacting users, based on authentication of designated users associated with the payment accounts.
Parks, Jr. et al. (US 2019/0149952 A1) discloses systems and techniques that provide device-based coordination of multi-party delivery processes. Specifically, Parks, Jr. discloses a user interface that allows a contractor or other approver to affirmatively place an order for a requested order where the transaction can include multiple orders.
Seay (US 2015/0120650 Al) discloses methods and systems to utilize entities from global collections in software applications. Specifically, Seay discloses the use of a confirmation email with an “approve” hyperlink. 
Fiebiger (US 2008/0033880 Al) discloses techniques for authorization of usage of a payment device including facilitating an issuer of the device obtaining an authorization message for an account number associated with the device, based on desired spending limit parameters established by a merchant and/or an issuer of the device; facilitating obtaining an issuer authorization decision; and responsive to the issuer 
Nobuto et al. (JP 2009110197 A) as the closest foreign reference examiner could find discloses a transaction approval system where a necessary person’s approval is determined for a plurality of companies with different approval standards.
“Manager Override System for use in e-Commerce” as the closest NPL examiner could find discloses a system for requesting special approval for a transaction thereby overriding traditional business rules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691